lo significant index number department of the treasury internal_revenue_service washington d c tax exempt and government entities may tep ca in re dear this letter is to inform you that your request for a modification of our ruling letter dated date granting conditional waivers of the minimum_funding requirement for the above-named pension plans for the plan_year ending september been denied this decision was conveyed to your authorized representative by has - of this office by telephone on date the expected sale of real_estate property that the company owns to a local home developer was the primary factor that was considered by the service when determining the company's likelihood for recovery when granting the conditional waivers in the letter dated date the company represented that the property which is currently zoned for industrial use would have to be rezoned to allow for residential use which would substantially increase the value of the property in order for the sale to close further the company represented that the rezoning process was proceeding and that the township planning board board was expected to approve the rezoning of the property to allow for residential use in a letter dated date the company stated that the home developer that was expected to purchase the property as a result the service concluded that had filed for bankruptcy in september of the company's recovery prospects were much less likely and that the financial hardship that the company was experiencing was not a temporary business hardship in a letter dated date you were informed of our tentative adverse position for the request and offered the conference of right that you are entitled to under section dollar_figure of revproc_2006_4 the conference was held on date the owners of the company the authorized representative of company had you the the company and two actuaries participate in the conference at the conference the company represented that rezoning approval was not in doubt and that the board had ‘included the rezoning of the property for residential use in its master_plan that was expected to be finalized at the conclusion of the conference the company had agreed to provide the service with a copy of the master_plan in addition the company agreed to submit copies of contingency contracts signed by the engineers and the attorneys involved with the sale of the property which showed that they would only be paid upon the successful completion of the sale and or rezoning process you were given days to provide this information to us informed the authorized representative that we would consider the on date copies of the contingency contracts signed by the owners of the company were faxed to us of this office contacted the authorized representative beyond the 21-day period that you were given to provide additional information to us after the conference to request that the master_plan be submitted to us information if it was sent to us by date on date by telephone the authorized representative had requested an extension until date to provide us the information on date the authorized representative faxed us a letter requesting an extension until date to provide us the information in the letter of date the authorized representative stated that the company understood that if we did not receive the information by that date that we would finalize our ruling the requested extension date of date has passed and as of the date of this letter we have not received a copy of the master_plan that you had agreed to send us further no other additional information has been submitted to us in support of the rezoning process being completed in the future as such we have insufficient information to reverse our tentative denial therefore our tentative denial is now final you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated funding deficiencies in both plans for the plan years ending september requirements for the plan_year ending september taxes under sec_4971 will also be due you should file forms as soon as possible to report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you fail to meet the minimum_funding by june the excise and zvuvutzuuzz we have sent a copy of this letter to the to the and to your authorized representatives pursuant to a power_of_attorney on file in this office if you have any questions conceming this matter please contact ‘sincerely gubeep mit anthony j montanaro acting manager employee_plans actuarial group
